Title: To Benjamin Franklin from the Massachusetts House of Representatives Committee of Correspondence, 31 March 1774
From: Massachusetts House Committee of Correspondence
To: Franklin, Benjamin


The leaders in Massachusetts, as this document testifies, were stimulated rather than satiated by destruction of the tea. They seem to have taken their text from the Psalmist, “they will go from strength to strength”; and the test of strength that they chose was the old issue of officials’ salaries. It had been coming to a boil since 1772 and had already elicited two petitions to the crown, rejected with the King’s displeasure. The House then started on a new course, to put pressure on the judges of the Superior Court to refuse royal salaries. Early in 1774 four of the five yielded; only the Chief Justice, Peter Oliver, stood firm. The House promptly branded him an enemy of the province, and petitioned the Governor to remove him. When Hutchinson declined to act the House made the unprecedented move of attempting to impeach the Chief Justice.
The argument behind the attempt shows a robust self-confidence in creating new law. The charter vests in the governor and council, the House contended, sole power to appoint a judge and, by necessary implication, to remove him for misconduct in office. Governor and council jointly constitute a supreme court, and it is obliged to hear charges. When they involve a breach of the constitution, the defense that the accused was acting on royal instructions is invalid. The Council accepted this view, declared itself willing to hear the case, and denied Hutchinson’s right to stop the proceedings.
This argument would have turned the constitution on its head, by making the Council equivalent to the House of Lords and the governor to the sovereign. Hutchinson had only one recourse: he prorogued the House on March 9 and dissolved it on the 30th. The consequence, as this letter makes clear, was to open him to execration, as a principal in subverting the constitution rather than as an agent bound by royal instructions. Government in Massachusetts came to a virtual standstill.
 
Sir
Boston March 31. 1774
By the inclosed Papers you will observe the proceedings of the two Houses of Assembly in the late Session, with regard to the Justices of the Superior Court. The Conduct of Administration in advising an annual Grant of the Crown to the Governor and the Judges whereby they are rendered absolutely dependent on the Crown for their Being and Support, had justly and very thoroughly alarmed the apprehensions of the People. They clearly saw that this measure would complete the Tragedy of American Freedom: for they could conceive of no State of Slavery more perfect, than for a Parliament in which they could have no Voice, to claim a Power of making Laws to bind them in all Cases whatever, and to exercise that assumed Power in taking their money from them and appropriating it for the support of Judges who are to execute such Laws as that Parliament should see fit to make binding upon them, and a Fleet and Army to enforce their Subjection to them. No discerning Minister could expect, that a People who had not entirely lost the Spirit and Feeling of that Liberty wherewith they had before been made free, would tamely and without a Struggle submit to be thus disgraced and enslaved by the most powerful and haughty Nation on Earth. They heard with astonishment, that his Majesty, their own Sovereign as well as the Sovereign of Britain, had been advised by his Servants to signify his Displeasure at the decent temperate and humble Petitions of their Representatives, for the redress of this intolerable Grievance, merely because they held up principles, founded in Nature, and confirmed to British Subjects by the British Constitution, and to the Subjects in this Province by a sacred Charter granted to the Inhabitants by his illustrious Predecessors for themselves their Heirs and Successors forever. They regretted, that the influence of the good Lord Dartmouth upon whose exertions they had placed a Confidence, could not prevail to gain the Royal attention to their just Complaint, being assured, that could his Majesty be truly informed, that the express intention of the Royal Charter was to establish and confirm to his Subjects in this Province, all the Liberties of his natural born Subjects within the Realm, to all intents purposes and Constructions whatsoever, they should soon rejoice in the full redress of their Grievances; and that he would revoke his Grants to his Governor and Judges, and leave the Assembly to support his Government in the Province, in the way and manner prescribed in the Charter, according to ancient and uninterrupted usage and conformable to the true Spirit of the British Constitution.
The People however forbore to take any extraordinary Measures for the removal of this dangerous innovation, and trusted to the prudence and fortitude of their Representatives, by whose Influence four of the Judges have been prevail’d upon to renounce the Grants of the Crown and to declare their Resolution to depend upon the Grants of the Assembly for their future Services. The Chief Justice has acted a different part; The House of Representatives have addressed the Governor and Council to remove him from his Office; they have impeached him of high Crimes and Misdemeanors; the Governor has refused, even though requested by the Council to appoint a time to hear and determine on the matter; and finally the House have resolved, that they have done all in their power in their Capacity to effect his removal and that the Governor’s Refusal was presumed to be because he received his support from the Crown.
As the Papers inclosed contain so fully the sentiments of the two Houses concerning this important matter, it is needless to make any observations thereon. The Assembly is prorogued and it is expected will soon be dissolved. Doubtless the People, who in general are greatly agitated with the Conduct of the Governor, will at least speculate very freely upon a Subject so interesting to them. They see with resentment the effect of the Governor’s independency; That he is resolved to save a favorite (with whom he has a connection by the intermarriage of their Children) and therein to set a precedent for future independent Governors to establish any corrupt Officers against the remonstrances of the Representative Body. They despair of any constitutional remedy, while the Governor of the Province is thus dependent upon Ministers of State, against the most flagrant oppressions of a corrupt Officer. They take it for certain, that such a Governor will forever Screne the Conduct of such an Officer from examination and prevent his removal, if he has reason to think it is expected he should so do by those, upon whose favor he depends. On the other hand, his Majesty’s Ministers, unless they are blinded by the plausible Colorings of designing Men, may see, that by the present measures, the People are provoked and irritated to such a Degree, that it is not in the Power of a Governor, (whom they look upon as a mere Instrument of Power) though born and educated in the Country, and for a long time possessed of a great Share of the Confidence and Affections of the People, now to carry a single point which they the Ministers can recommend to him. And this will always be the Case let who will be Governor, while by being made totally dependent on the Crown, or perhaps more strictly speaking upon the Ministry, he is thus aliened from the People, for whose Good he is and ought to be appointed. In such a State what is to be expected but warm and angry debates between the Governor and the two Houses (while the Assembly is sitting, instead of the joint consultations for the publick Welfare;) and violent commotions among the People? It will be in vain for any to expect that the people of this Country will now be contented with a partial and temporary relief, or that they will be amused by Court promises, while they see not the least relaxation of Grievances. By the vigilance and Activity of Committees of Correspondence among the several Towns in this Province, they have been wonderfully enlightened and animated. They are united in sentiments and their opposition to unconstitutional measures of Government is become Systematical. Colony communicates freely with Colony. There is a common Affection [among them, and] the whole Continent is now become united in Sentiment and in Measures of opposition to tyranny. Their old good Will and Affection for the Parent Country is not however lost; if she returns to her former moderation and good humour their Affection will revive. They wish for nothing more than a permanent Union with her, upon the Condition of equal Liberty; This is all they have been contending for, and nothing short of this will or ought to satisfy them. When formerly the Kings of England have incroached upon the Liberties of their Subjects, the Subjects have thought it their Duty to themselves and their Posterity to contend with them ’till they were restored to the footing of the Constitution. The Event of such Struggles has sometimes proved fatal to Crowned Heads; perhaps they have never issued but in the Establishment of the Peoples Liberties. In those Times it was not thought reasonable to say, that since the King had claimed such or such a Power the People must yield it to him because it would not be for the Honor of his Majesty to recede from his Claim. If the People of Britain must needs flatter themselves, that they collectively are the Sovereign of America, America will never consent that they should govern them arbitrarily, or without known and stipulated Rules. But the matter is not so considered here; Britain and the[se?] Colonies are considered as distinct Governments under one King. Britain has a Constitution, the Envy of all Foreigners, to which it has ever been the safety as well of Kings as of Subjects stedfastly to adhere. Each Colony has also a Constitution in its Charter or other Institution of Government; all of which agree in this, that the fundamental Laws of the British Constitution shall be the Basis. That Constitution by no means admits of Legislation without representation. Why then should the Parliament of Britain which notwithstanding all its Ideas of transcendant Power, must forever be circumscribed within the Limits of that Constitution, insist upon the Right of legislating for the People of America without their having Representation there? It cannot be justified by their own Constitution. The Laws of Nature and Reason abhor it; yet because she has claimed such a Power, her Honor truly is concerned still to assert and exercise it, and she may not recede. Will such kind of reasoning bear the Test of Examination? Or rather will it not be an eternal disgrace to any Nation, which considers her Honor concerned to employ Fleets and Armies for the support of a Claim which she cannot in Reason defend, merely because she has once in Anger made such a Claim? It is the Misfortune of Britain and the Colonies, that flagitious Men on both sides the Water have made it their Interest to foment divisions Jealousies and Animosities between them; which perhaps will never subside, until the Extent of Power and Right on each part is more explicitly stipulated than has ever yet been tho’t necessary, and although such a Stipulation should prove a lasting advantage on each side, yet considering that the views and designs of those Men, were to do infinite Mischief and to establish a Tyranny upon the Ruins of a free Constitution, they deserve the vengeance of the Publick, and till the Memory of them shall be erased by time, they will most assuredly meet with the execrations of Posterity.
Our Lieutenant Governor Oliver is now Dead. This Event affords the Governor a Plea for postponing his Voyage to England ’till further Orders. Had the Government by the absence of both, devolved on the Council, his Majesty’s Service which has been frequently pleaded to give a Coloring to measures destructive of the true Interests of his Subjects, would, we are persuaded, have been really promoted. Among other things the Grants of the House, which in the late Session were repeated, for the Services of our Agents, would have passed. There is a Degree of Insult in the Governor’s refusal of his Consent to those Grants; for as his refusal is grounded upon the hopes that our Friends will thereby be discouraged from further serving us, it is as much as to say, that there shall be no Agents, unless the Assembly will be content with such as he shall prescribe for their Choice. The House by a message urged the Governor to enable them to do their Agents Justice but in vain. This and other instances serve to show that the Powers vested in the Governor are exercised to injure and provoke the People. 
We judge it to be the expectation of the House of Representatives, that you should warmly sollicit the Earl of Dartmouth for his Interest, that as well as other Instructions which are grievous to us, more p[articular]ly those which relate to the disposition of our publick [Funds,?] that which restrains the Governor from consenting [to Grants] to the Agents may be recalled. And his Lordship ought to consider his Interest in this particular, not as a personal favor done to you, but as a piece of Justice done to the Province; and in the same Light we strongly recommend it to your own Consideration, especially as we hope for a Change in this Government.
We now write to you by the direction of the House of Representatives to the Committee of Correspondence, and are with very great regard In the Name of the Committee Sir Your humble Servants
Samuel AdamsJohn HancockWm: PhillipsWm; Heath
 
Addressed: Benjamin Franklin Esq
